ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Chant Engineering Co., Inc.                       ) ASBCA No. 63366
                                                  )
Under Contract No. SPMYM2-21-C-0003               )

   APPEARANCE FOR THE APPELLANT:                     Marc Lamer, Esq.
                                                      Kostos and Lamer, P.C.
                                                      Philadelphia, PA

   APPEARANCES FOR THE GOVERNMENT:                   Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     John J. Pritchard, Esq.
                                                     Tyson McDonald, Esq.
                                                      Trial Attorneys
                                                      DLA Land and Maritime
                                                      Columbus, OH

                               ORDER OF DISMISSAL

        Appellant’s unopposed motion to withdraw the appeal without prejudice, filed
prior to the government filing an answer, is granted.

      Dated: October 5, 2022



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63366, Appeal of Chant Engineering
Co., Inc., rendered in conformance with the Board’s Charter.

      Dated: October 5, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals